PER CURIAM:
Karlton Cherry appeals the district court’s order summarily dismissing his action challenging revocation of earned good time by the Virginia Parole Board. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Cherry v. Virginia, No. CA-05-747-1 (E.D. Va. filed July 11, 2005 & entered July 14, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED